Opinion by
Oliver, P. J.
From the testimony it appeared that the importer had cabled the manufacturer in Spain for prices on the floats prior to shipment of same but due to unusual wartime conditions did not receive an answer thereto until after entry. When the letter quoting higher prices was received, he did nothing about it, as he figured it was intended to cover only subsequent shipments. On the entire record and from an observation of the demeanor of the witnesses in court, it was held that neither the importer nor his brokers h‘ad any intention to defraud the revenue of the United States or to deceive or to mislead the appraiser. The petition was therefore granted.